PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Postrel, Richard
Application No. 15/880,527
Filed: 25 Jan 2018
For: UNIVERSAL, NON-INVASIVE, EARLY DETECTION SYSTEM FOR CANCERS
:
:
:
:	DECISION ON PETITION
:
:
:


This a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 9, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final office action mailed October 24, 2019, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on January 25, 2020.  A Notice of Abandonment was mailed on July 9, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,000 (3) a proper statement of unintentional delay.  Accordingly, the reply is accepted as being unintentionally delayed.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $700 extension of time fee submitted with the petition on August 14, 2020 was subsequent to the maximum extendable period for reply, this fee is unnecessary.  Petitioner may file request for refund of this fee.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.



This application is being referred to Technology Center 1633 for appropriate action in the normal course of business for processing of the reply received August 14, 2020.




/KIMBERLY A INABINET/Paralegal Specialist, OPET